Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on April 14th, 2021.  These drawings are acceptable.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 7, the written description does not provide support for “a comparison unit which is arranged to compare.”  Specifically, the term “a comparison unit” coupled to functional language invokes 112(f) as there is no known corresponding hardware or software embodiment for the term.  Further, the written description does not provide for a corresponding structure or algorithm to transform a general purpose computer into a specialized computer to perform said functions.  
Regarding claims 10 and 12, the written description does not provide for “a comparison step of comparing which is arranged to compare.”  The written description does not provide for a corresponding structure or algorithm to transform a general purpose computer into a specialized computer to perform said functions.  
As a computer implemented invention, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing MPEP 2163.01 and 2163.02.
In this case, without the algorithm or equation disclosed, it is unknown how the comparison is performed with respect to the zero crossings of the reference demodulated signal and the phase shift demodulated signal so as to obtain a binary sign signal.  
Regarding claim 5, the written description does not provide support for the 35 U.S.C. 112(f) terms of “a first processing section being arranged to determine,” “a second processing section being arranged to determine,” “an input section arranged to receive” and “a choosing section arranged to select.”  The written description does not provide a corresponding hardware or software embodiment for the above referenced sections.  The terms are disclosed in the written description; however, there is no corresponding structure or algorithm to transform a generic processor into a specialized processor.  One of ordinary skill in the art would not have sufficient understanding of the corresponding units and how they are arranged to determine a first and second heart rate from the corresponding channels and how the input section receives external information.
Regarding claims 1, 7, 9 and 10, the written description does not provide support for the 35 U.S.C. 112(f) terms of “an ultrasonic Doppler device arranged to transmit,” “an accelerometer unit arranged to measure,” “an electrocardiography unit arranged to measure,” “a light sensor unit arranged to measure” and “an additional ultrasonic Doppler unit arranged 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1 and 7, “a comparison unit which is arranged to compare…” is indefinite as there is no corresponding hardware or software embodiment.  Specifically, the term “a comparison unit” coupled to functional language invokes 112(f) as there is no known corresponding hardware or software embodiment for the term.  Further, the written description does not provide for a corresponding structure or algorithm to transform a general purpose computer into a specialized computer to perform said functions.  
Regarding claim 5, “a first processing section being arranged to determine,” “a second processing section being arranged to determine,” “an input section arranged to receive” and “a choosing section arranged to select” are indefinite as there is no corresponding hardware or 
Regarding claims 1, 7, 9 and 10, “an ultrasonic Doppler device arranged to transmit,” “an accelerometer unit arranged to measure,” “an electrocardiography unit arranged to measure,” “a light sensor unit arranged to measure” and “an additional ultrasonic Doppler unit arranged to determine” are indefinite as there is no corresponding hardware or software embodiment.  The written description does not provide sufficient support to provide one of ordinary skill in the art with sufficient understanding of what is included in the individual “unit” arranged to.  The terms are disclosed in the written description; however, no corresponding structure or algorithm to transform a generic processor into a specialized processor is provided.
Response to Arguments
Applicant's arguments filed April 14th, 2021 have been fully considered but they are not persuasive.
Applicant states the specification provides adequate support for the terms “comparison unit” or “comparison step” in for example, p.28, ll.24-29 and p.30, ll.23-28.  
Applicant states similarly, for other elements of the processing device, 100, support can be found in the specification, at least on pgs 28-31, Figs. 19-21.
As a computer implemented invention, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).  In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the functions to be performed.  See MPEP 2163.01 and 2163.02.  Without the algorithm or equation disclosed, it is unknown how the comparison is performed with respect to the zero crossings of the reference demodulated signal and the phase shift demodulated signal so as to obtain a binary sign signal.  The claim language compares zero crossings of the signals to obtain a binary sign signal.  The written description does not disclose how the comparison is conducted in order to obtain the binary sign signal.  The term “binary sign signal” with respect to the comparison unit is only referenced in the original claims and is not explained in such a way as to provide for the performance of the claimed functions by “a comparison unit” which has no known hardware or software embodiment.
Examiner’s position is figures 19-21 are simply black boxes labeled with the corresponding elements of the processing device.  This provides no support for the corresponding hardware and/or software embodiment of the corresponding elements including “a first processing section being arranged to determine,” “a second processing section being arranged to determine,” “an input section arranged to receive” and “a choosing section 
Regarding “an ultrasonic Doppler device unit,” “an accelerometer unit,” “a light sensor unit,” and an “electrocardiography unit,” Applicant states such devices are commonly known commercially available components.
Examiner’s position is “ultrasonic Doppler” is commonly known, but it is not commonly known what is included in “an ultrasonic Doppler device” and Applicant has not provided any support within the written description which clarifies the bounds of what would be included in the device.  Examiner recognizes “an accelerometer” is a known structure in the art; however, it is unclear as to whether Applicant is intending for the “accelerometer unit” to simply include an accelerometer or whether it would include additional components.  Applicant has not provided any support within the written description which clarifies the bounds of what would be included in the unit.  Examiner recognizes “a light sensor unit” is a known structure in the art; however, it is unclear as to whether Applicant is intending for the “light sensor unit” to simply include a light sensor or whether it would include additional components.  Applicant has not provided any support within the written description which clarifies the bounds of what would be included in the unit.  Examiner’s position is unit” and Applicant has not provided any support within the written description which clarifies the bounds of what would be included in the unit.  The terms “device” and “unit” are non-structural terms which are coupled to a nonce term and functional language including “transmit,” “to measure” and “to determine.”  This is terminology which invokes 35 U.S.C. 112(f), as they have no known embodiment in the art and requires corresponding structure, material, or acts to be described in the specification and equivalents thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104.  The examiner can normally be reached on Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793